DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 6/4/2021.  As directed by the amendment, claims 1-20 have been cancelled, and claims 21-40 have been added. As such, claims 21-40 are pending in the instant application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
61/230,128, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  This earlier provisional document lacks any disclosure of the heater plate error detection method of instant Fig. 24; therefore, the earliest priority date available to any of the instant claims is that of the later provisional document 61/334,761, that is, 5/14/2010.
The disclosure of the prior-filed application, Application No. 16/106,191 (and all of the priority documents thereof), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The parent application does not describe/support determining that the heating plate is “unable to achieve at least a minimum threshold heating plate temperature” based on heating plate temperature and ambient temperature (instant claims 22-24), because while Fig. 24 and paras [0102-0112] describe using these parameters to trigger several alarms, these alarms are described as indications of ice in the humidifier tub or sensor failure(s) (i.e. “thermistor open” or “overprotection failure”), that is, none of these alarms are said to be/indicate an assessment of the heat plate’s inability to heat to a minimum temperature. The parent application does not describe/support supplemental oxygen delivery (instant claims 27-32), particularly the adjustment of such based on the alarms of Fig. 24. The parent application does not describe/support an audible alarm associated with the method of Fig. 24, much less disabling said audible alarm (instant claims 33-34). The parent application does not describe/support a tracheotomy tube as a patient interface (instant claim 37). The parent application does .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26, 33 and 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 84 of U.S. Patent No. 8,733,349 B2 in view of Tang (WO 2007/019628 A1; hereinafter “Tang”). The patented claims recite the same determination/comparison steps as instant claims 21-24, where the apparatus structure absent from the patented claims (e.g. blower, tub, sensors, audible signals, display, portability, particular patient interfaces, PCB with battery and connecting means) would .
Claims 27-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 84 of U.S. Patent No. 8,733,349 B2 in view of Tang, and further in view of Becker et al. (US 2008/0072904 A1; hereinafter “Becker”). The patented claims lack the instant supplemental oxygen regulation in response to the claimed error message/alarm and display of measured oxygen concentration. However, Becker teaches that it was known in the art of respiratory gas humidifying devices before the effective filing date of the claimed invention to provide supplemental oxygen and that doing so affects the downstream humidity of the mixed gases (Figure; paras [0017] and [0021]), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to include these limitations in the patented claims in order to provide a system capable of supplying additional oxygen when .
Claims 32 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 84 and 85 of U.S. Patent No. 8,733,349 B1 in view of Tang and Becker, and further in view of Delli Paoli, Jr. (US 2009/0247967 A1; hereinafter “Delli Paoli”). The patented claims recite user acknowledgement of the visual error message/alarm, and Tang renders obvious an audible alarm as discussed above, but the patented claims do not explicitly recite a button for disabling the alarm. However, Delli Paoli demonstrates that it was well known in the art of respiratory gas humidifying devices before the effective filing date of the claimed invention for visual and audible alarms to be acknowledged using a button (para [0049]), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to include these limitations in the patented claims in order to provide a standard means for acknowledging a message/alarm.

Claims 21-26, 33 and 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 37 of U.S. Patent No. 10,086,158 B2 in view of Tang. The patented claims recite the same determination/comparison steps as instant claims 21-24, where the apparatus structure absent from the patented claims (e.g. blower, tub, sensors, audible signals, display, portability, particular patient interfaces, PCB with battery and connecting means) would have been obvious to an .
Claims 27-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 37 of U.S. Patent No. 10,086,158 B2 in view of Tang, and further in view of Becker. The patented claims lack the instant supplemental oxygen regulation in response to the claimed error message/alarm and display of measured oxygen concentration. However, Becker teaches that it was known in the art of respiratory gas humidifying devices before the effective filing date of the claimed invention to provide supplemental oxygen and that doing so affects the downstream humidity of the mixed gases (Figure; paras [0017] and [0021]), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to include these limitations in the patented claims in order to provide a system capable of supplying additional oxygen when needed (and displaying how much is being supplied), but which reduces the concentration of this dry gas (either by changing the volume of .
Claims 32 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 37 of U.S. Patent No. 10,086,158 B2 in view of Tang and Becker, and further in view of Delli Paoli. Tang renders obvious an audible alarm as discussed above, but the patented claims do not recite a button for disabling the audio or visual alarm. However, Delli Paoli demonstrates that it was well known in the art of respiratory gas humidifying devices before the effective filing date of the claimed invention for visual and audible alarms to be acknowledged using a button (para [0049]), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to include these limitations in the patented claims in order to provide a standard means for acknowledging a message/alarm so that the patient is not inconvenienced by a continuing alarm.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The error states described in paras [0105-106] and [0109] are inferred from para [0103] to be unsafe heating conditions, but they are not clearly stated as such. The specification also does not describe or mention determining that the heating plate is “unable to achieve at least a minimum threshold heating plate temperature” based on heating plate temperature and ambient temperature (instant claims 22-24), or supplemental oxygen delivery (instant claims 27-32), or an audible .

Claim Objections
Claims 21, 24, and 27 are objected to because of the following informalities:  
Claim 21, line 13 should read “tub to supply heat”
Claim 21, line 16 should read “configured to be”
Claim 24, line 5 should read “than the minimum”
Claim 27, line 2 should read “configured
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 28, 30 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 28 recites the limitation "the supply of the supplemental gas" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim will be considered to read "a supply of the supplemental oxygen".
Claim 30 recites the limitation "the measured oxygen concentration" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim will be considered to read "a measured oxygen concentration".
Regarding claim 40, it is unclear from the specification what structure corresponds to the “means for connecting” recited in line 2. Is this referring to the electrical connector 75 (Fig. 7; para [0066])? Or cuff 330(1) (Fig. 8; para [0069])? Or both together as components of a rotational snap fit (para [0066])? For purposes of examination, any prior art structure that positively connects a breathing tube to the outlet of a humidifier will be considered to read on the claimed means.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 recites “the controller is further configured to [blank],” which introduces no further limitation(s). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The error states described in paras [0105-106] and [0109] are inferred from para [0103] to be “unsafe heating conditions” as recited by claim 21.
A “portable” apparatus as recited by claim 35 is understood to be any apparatus that is not mounted to a wall or furniture or otherwise too heavy or bulky to transport easily.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 25, 26, and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (WO 2007/045017 A1; hereinafter “Burton,” where the PGPub of the WIPO document, that is, US 2009/0301482 A1, will be referenced in the rejections below for ease of citing to paragraphs) in view of Brodkin et al. (US 2012/0118291 A1; hereinafter “Brodkin”). 
Regarding claims 21 and 26, Burton discloses a respiratory treatment apparatus (pressurized gas delivery system) (Figs. 1, 8 and 12a-14) configured to provide respiratory therapy to a patient (Fig. 1; para [0023]), the respiratory treatment apparatus including:
a housing (outer casing comprising upper case 1 and lower case 2) (Fig. 8);
a blower (comprising impeller 16) (e.g. Fig. 10; paras [0046-50]) positioned in the housing (Fig. 13) that is configured to generate a flow of pressurized gas (paras [0033] and [0046-50]);
a humidifier tub (water reservoir 30) configured to hold a volume of water and to add humidification to the flow of pressurized gas generated by the blower (paras [0023], [0033] and [0052-58]), wherein the humidifier tub includes (i) an inlet (gas inlet 35) (Fig. 13) to receive the flow of pressurized gas (para [0056]), (ii) a heat conductive bottom surface to conduct heat to the water to add humidification to the flow of pressurized gas (Fig. 12a; para [0053]), and (iii) an outlet (gas outflow conduit 34) (Fig. 13) to provide a humidified flow of pressurized gas (para [0057]);
a heating plate (heating plate 31) that is configured to positioned adjacent to the heat conductive bottom of the humidifier tub supply heat to the heat conductive bottom of the humidifier tub (Fig. 12a; para [0053]);
a tube connector extending from the housing (the tubular connector seen in Fig. 8) and configured to output the humidified flow of pressurized gas (Fig. 1), wherein the tube connector is configured connected to a tube in fluid communication with a patient interface (mask) (Fig. 1);
a first sensor (heater plate temperature sensor) (Fig. 6) configured to measure a temperature of the heating plate (paras [0059-60]);
a second sensor (ambient temperature sensor) (Fig. 6) configured to measure a temperature of ambient air (para [0060]);
a controller (microcontroller/processor) (Fig. 6) that is configured to (i) receive a first signal from the first sensor representing the temperature of the heating plate (para [0060]), (ii) receive a second signal from the second sensor representing the temperature of the ambient air (para [0060]).
While Burton further discloses providing over-temperature protection in the event of a fault condition (para [0062]), Burton is silent regarding the controller further configured to (iii) determine whether one or more unsafe heating plate conditions exist based on, at least, the temperature of the heating plate and the temperature of the ambient air, and (iv) trigger an alarm in response to determining that at least one of the one or more unsafe heating plate conditions exist, particularly However, Brodkin teaches that it was known in the art of detecting respiratory equipment faults before the effective filing date of the claimed invention to (iii) determine whether one or more fault conditions exist based on, at least, the temperature of a component and the temperature of the ambient air (a temperature reading below ambient, para [0056]), and (iv) trigger an alarm in response (issuing warning messages when unusual data…indicates a fault in the equipment or its performance, para [0056]). Therefore, it would have been obvious to an artisan before 
Regarding claim 25, Burton in view of Brodkin teaches the respiratory treatment apparatus of claim 22, wherein Burton as modified by Brokin to include the alarm thereof further discloses/teaches a display formed in a top surface of the housing (Fig. 8; para [0043]) that is configured to output information identifying the alarm (paras [0043], [0100], [0127]).
Regarding claim 35, Burton in view of Brodkin teaches the respiratory treatment apparatus of claim 21, wherein Burton further discloses/suggests wherein respiratory treatment apparatus is configured to be portable (Fig. 8, where the apparatus is clearly a standard tabletop apparatus, as would have been obvious to an .
Regarding claim 36, Burton in view of Brodkin teaches the respiratory treatment apparatus of claim 21, wherein Burton further discloses wherein the patient interface comprises a nasal interface (the mask of Fig. 1 is shown over the nose of the patient, i.e. is a nasal mask/interface).  
Regarding claim 37, Burton in view of Brodkin teaches the respiratory treatment apparatus of claim 21, but Burton is silent regarding wherein the patient interface comprises a tracheotomy tube. However, tracheotomy tubes were standard patient interfaces before the effective filing date of the claimed invention, as demonstrated by Brodkin (para [0005]), and it would have been obvious to an artisan before the effective filing date of the claimed invention to substitute the mask of Burton for a tracheotomy tube as taught by Brodkin, in order to provide the expected result of allowing the device of Burton to be used with a tracheostomy patient.
Regarding claim 38, Burton in view of Brodkin teaches the respiratory treatment apparatus of claim 21, wherein Burton further discloses wherein the patient interface comprises a mask (mask) (Fig. 1).  
Regarding claim 39, Burton in view of Brodkin teaches the respiratory treatment apparatus of claim 21, wherein Burton further discloses a printed circuit board to which the controller is connected (Fig. 7; paras [0091-111]); and wherein including a battery connected to the printed circuit board would have been obvious to an artisan before the effective filing date of the claimed invention in order to provide .  
Regarding claim 40, Burton in view of Brodkin teaches the respiratory treatment apparatus of claim 21, but Burton is silent regarding means for connecting the tube to the outlet. However, it would have been obvious to an artisan before the effective filing date of the claimed invention to ensure a positive connection between the tube connector and the delivery tube (Figs. 1 and 8), e.g. by providing some sort of latching/snap/tongue-in-groove arrangement between the two components, in order to provide the expected result of a tube that does not become inadvertently detached during use.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Burton in view of Brodkin as applied to claim 21 above, and further in view of Gupton (US 4,564,748; hereinafter “Gupton”).
Regarding claim 22, Burton in view of Brodkin teaches the respiratory treatment apparatus of claim 21, but Burton in view of Brodkin is silent regarding wherein determining whether the one or more unsafe heating plate conditions exist comprises determining that the heating plate is unable to achieve at least a minimum threshold heating plate temperature based on, at least, a comparison of the temperature of the heating plate to the minimum threshold heating plate temperature. However, it would have been obvious to an artisan before the effective filing date of the claimed invention that even if the temperature of the heating plate is at or above ambient, it still may not be functioning correctly if it isn’t able to reach a .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Burton in view of Brodkin and Gupton as applied to claim 22 above, and further in view of Sherman et al. (US 2010/0292544 A1; hereinafter “Sherman”).
Regarding claim 23, Burton in view of Brodkin teaches the respiratory treatment apparatus of claim 22, but Burton in view of Brodkin is silent regarding wherein determining that the heating plate is unable to achieve at least the minimum threshold heating plate temperature is further based on, at least, a comparison of the temperature of the ambient air to a minimum threshold ambient air temperature. However, it would have been obvious to an artisan before the effective filing date of the claimed invention that even if the temperature of the heating plate is at or above ambient, the ambient temperature may be too cold to allow the heater to reach a sufficient temperature to provide the required gas temp/humidity, as suggested by Sherman (Appendix, service code 3141). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to .

Claim 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Burton in view of Brodkin as applied to claims 30 and 21 above, and further in view of Delli Paoli, Jr. (US 2009/0247967 A1; hereinafter “Delli Paoli”).
Regarding claim 30, Burton in view of Brodkin teaches the respiratory treatment apparatus of claim 21, wherein Burton further discloses a display (Fig. 8; para [0043]), but Burton is silent regarding the display being configured to output measured oxygen concentration. However, Delli Paoli demonstrates that it was well known in the respiratory therapy to deliver supplemental oxygen in combination with respiratory therapy (Figs. 2 and 10; abstract, paras [0026] and [0055]), such that it would have obvious to an artisan before the effective filing date of the claimed invention to modify the device of Burton in view of Brodkin to include supplemental oxygen gas deliver as taught by Delli Pauli, and to include a display of the concentration of oxygen being delivered, in order to provide the predictable result of allowing the device of 
Regarding claim 31, Burton in view of Brodkin and Delli Paoli teaches the respiratory treatment apparatus of claim 30, wherein Burton as modified to include the alarm of Brodkin further discloses/teaches wherein the controller is further configured to output a visual alarm in the display in response to the alarm being triggered (paras [0043], [0100], [0127]), wherein including a visual alarm in the display in response to the alarm being triggered would have been obvious to an artisan before the effective filing date of the claimed invention in order to provide a standard means for indicating an error state of the device so that the patient is aware that the device may not be operating properly, particularly so that they may take actions to correct the issue(s).  
Regarding claim 32, Burton in view of Brodkin and Delli Paoli teaches the respiratory treatment apparatus of claim 31, wherein Burton further discloses a button (flexible button keypad 7) (Fig. 8; para [0043]), but Burton is silent regarding the button being configured to disable the visual alarm. However, Delli Paoli further demonstrates that it was well known in the respiratory therapy art before the effective filing date of the claimed invention to disable a visual alarm using a button (para [0049]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to allow a button of Burton to disable the visual alarm as taught by Delli Paoli, in order to provide a standard means for acknowledging a message/alarm so that the patient is not inconvenienced by a continuing alarm.
 respiratory treatment apparatus of claim 21, wherein Burton further discloses a button (flexible button keypad 7) (Fig. 8; para [0043]), but Burton in view of Brodkin is silent regarding a speaker that is configured to output audible signals, wherein the controller is further configured to output an audible alarm signal in response to the alarm being triggered, and a button configured to disable the audible alarm signal. However, Delli Paoli demonstrates that it was well known in the respiratory therapy art before the effective filing date of the claimed invention to include audible as well as visual alarms (where an audible alarm inherently requires a speaker for outputting audible signals) (para [0047]) and a button configured to disable the audible alarm signal (para [0049]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the device of Burton to include a speaker that is configured to output audible signals, wherein the controller is further configured to output an audible alarm signal in response to the alarm being triggered, and to allow a button of Burton to disable an audible alarm as taught by Delli Paoli, in order to provide a standard means for indicating an error state of the device so that the patient is aware that the device may not be operating properly, particularly so that they may take actions to correct the issue(s), and for acknowledging a message/alarm so that the patient is not inconvenienced by a continuing alarm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional reference regarding fault and/or unsafe condition et al. (US 2001/0029407; para [0256]); Colla et al. (US 2009/0199850 A1); Brisson (US 4,322,594); Grohman et al. (US 2010/0106318 A1; para [0070]); Ito et al. (US 4,091,266); Smith et al. (US 2009/0223514 A1; paras [0079], [0108], [0131], [0137]); Daniell et al. (US 5,558,084); Bedford et al. (US 2012/0125333 A1); Lathrop et al. (US 2008/0257346 A1; para [0080]); Figler et al. (US 4,647,219); Elsworth et al. (US 4,708,831; claim 22).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785